United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Elizabeth City, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq. for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0478
Issued: October 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2021 appellant filed a timely appeal from a January 20, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left shoulder
condition causally related to the accepted February 21, 2020 employment incident.
FACTUAL HISTORY
On March 5, 2020 appellant, then a 58-year-old boiler operator, filed a traumatic injury
claim (Form CA-1) alleging a left shoulder injury on February 21, 2020. He explained that
beginning on the evening of February 19, 2020 he was lifting bags of salt weighing 50 pounds,
however, the next day he could only lift 13 pounds and developed soreness in his left shoulder
over the following two days until on February 21, 2020 he could no longer lift without
experiencing sharp stabbing pain in his shoulder. Appellant explained that he developed a possible
tear in the left shoulder and an inability to use his arm. He stopped work on February 25, 2020
and returned to work on March 10, 2020.
On April 22, 2020 Dr. Michael Bradley, a Board-certified orthopedic surgeon, noted that
appellant had undergone magnetic resonance imaging of the left shoulder which revealed a
superior labral tear extending anteriorly and posteriorly, tendinopathy of the distal supra- and
infraspinatus tendons, and intra-articular long-head biceps tendinopathy with acromioclavicular
(AC) joint hypertrophy. On examination of the left shoulder, he found tenderness over the AC
joint, subacromial space, anterior triceps, and anterior joint line, moderate pain with forward
flexion, abduction, and internal and external rotation, and positive Neer, Hawkins and cross-over
testing. Dr. Bradley diagnosed a superior glenoid labrum lesion, rotator cuff tear and primary
osteoarthritis of the left shoulder.
In a June 11, 2020 development letter, OWCP informed appellant of the deficiencies of his
claim. It advised him of the type of factual and medical evidence necessary to establish his claim
and provided a questionnaire for his completion. OWCP afforded appellant 30 days to respond.
OWCP continued to receive medical evidence, including a March 4, 2020 medical report
from Dr. Bradley, who noted that appellant related a history of left shoulder pain for the past year
or two, which had worsened over the last six months. In a report of even date, Dr. Bradley also
indicated that appellant injured his shoulder years ago and it had been wearing down through the
years.
In a follow-up visit on March 20, 2020, Dr. Bradley noted that appellant continued to
experience pain which interfered with his activities of daily living and was keeping him awake at
night. He diagnosed a labral tear and recommended physical therapy, followed by surgery.
In a physical therapy initial evaluation report dated April 10, 2020, Benjamin Lowry, a
licensed physical therapist, noted that appellant related a history of shoulder pain on and off for a
few years, and that appellant was recently lifting heavy bags of salt and had significant pain which
caused him to be unable to work.

2

By decision July 23, 2020, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that his left shoulder condition was causally related
to the accepted February 21, 2020 employment incident.
On August 7, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
In an August 12, 2020 report, Dr. Bradley noted that appellant related a history that his left
shoulder problem began at work, but appellant’s claim had been denied. He diagnosed pain, a
rotator cuff tear, a superior glenoid labrum lesion, and primary osteoarthritis of the left shoulder.
Dr. Bradley commented that “this happened back in March [2020],” but also noted that the original
injury occurred on February 21, 2020 when, after three nights of lifting and pouring bags of salt
into a water softening system, appellant could not lift his arm up due to severe pain. He indicated
that the mechanism of injury, symptoms and diagnoses were consistent with appellant’s
description of the work incident.
A hearing was held on November 6, 2020. OWCP’s hearing representative held the record
open for 30 days for the submission of additional evidence.
In an October 16, 2020 follow-up visit, Dr. Bradley noted that appellant’s pain was under
control, and that he could return to work with no use of the left arm as of November 9, 2020.
By decision dated January 20, 2021, OWCP’s hearing representative affirmed the July 23,
2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, 3 that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component is that the
employee must submit sufficient evidence to establish that he or she actually experienced the
3

K.R., Docket No. 20-0995 (issued January 29, 2021); A.W., Docket No. 19-0327 (issued July 19, 2019); S.B.,
Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

J.B., Docket No. 20-1566 (issued August 31, 2021); K.M., Docket No. 15-1660 (issued September 16, 2016);
L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

employment incident at the time, place, and in the manner alleged. The second component is
whether the employment incident caused a personal injury and can be established only by medical
evidence.6
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 7 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 8
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left shoulder
condition causally related to the accepted February 21, 2020 employment incident.
In his August 12, 2020 report, Dr. Bradley noted that appellant’s left shoulder problem
began at work on February 21, 2020 when, after lifting 50-pound bags of salt over three nights,
appellant could no longer lift his arm up due to severe pain. He opined that the mechanism of
injury, symptoms, and injury itself were consistent with the description of what happened at work.
However, Dr. Bradley did not explain a pathophysiological process of how any of appellant’s work
duties contributed to his left shoulder condition.10 The Board has held that a medical opinion that
does not offer a medically sound and rationalized explanation by the physician of how the specific
employment incident physiologically caused or aggravated the diagnosed conditions is of limited
probative value.11 Therefore, Dr. Bradley’s August 12, 2020 report is insufficient to establish
appellant’s claim.

6

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
7

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
8

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013); J.L.,
Docket No. 20-0717 (issued October 15, 2020).
10

J.D., Docket No. 19-1953 (issued January 11, 2021); J.C., Docket No. 18-1474 (issued March 20, 2019); M.M.,
Docket No. 15-0607 (issued May 15, 2015); M.W., Docket No. 14-1664 (issued December 5, 2014).
11

J.B., Docket No. 21-0011 (issued April 20, 2021); A.M., Docket No. 19-1394 (issued February 23, 2021);

4

In his March 4, 2020 report, Dr. Bradley noted that appellant related a history of left
shoulder pain for the past year or two, which had worsened over the last six months. However, he
did not provide an opinion as to the cause of appellant’s left shoulder condition. Dr. Bradley,
likewise, did not offer any opinion as to causation in his April 22 and October 16, 2020 reports or
in the October 1, 2020 operative report. The Board has held that a medical report that does not
render an opinion on causal relationship is of no probative value and, thus, is insufficient to
establish the claim. 12 Thus, Dr. Bradley’s additional reports are also insufficient to meet
appellant’s burden of proof.
The remainder of the medical evidence consists of physical therapy records and notes.
These reports have no probative value, however, because physical therapists are not considered
physicians as defined under FECA. 13
As appellant has not submitted rationalized medical evidence to establish a left shoulder
condition causally related to the accepted February 21, 2020 employment incident, the Board finds
that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left shoulder
condition causally related to the accepted February 21, 2020 employment incident.14

12

T.D., Docket No. 19-1779 (issued March 9, 2021).

13

Section 8102(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See supra note 9 at Chapter 2.805.3a(1) (January 2013);
David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical
therapists are not competent to render a medical opinion under FECA); E.W., Docket No. 20-0338 (issued October 9,
2020); see also R.L., Docket No. 19-0440 (issued July 8, 2019) (a physical therapist is not a physician under FECA;
Jane White, 34 ECAB 515, 518 (1983) (physical therapists are not considered physicians under FECA).
14

To the extent that appellant is alleging an injury occurring over more than one workday or work shift, he may
file an occupational disease claim (Form CA-2).

5

ORDER
IT IS HEREBY ORDERED THAT the January 20, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 14, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

